DETAILED ACTION
The instant application having Application No. 16/580545 filed on 09/24/2019 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10123245 B2 in view of Raveendran (US Patent Publication # 2016/0037328 A1). Claims 1-20 of U.S. Patent No. 10123245 B2 disclose the limitations recited in claims 21-40 of the instant application except for the limitations “the one or more devices including one or more server devices having authentication and mobility functions” and “determining, before providing a device identifier that identifies the particular . 

However, Raveendran discloses “the one or more devices including one or more server devices having authentication and mobility functions” as [(par. 0064), ePDG selection module 610 can be used to implement the ePDG selection method illustrated in FIG. 7. (par. 0065), At step 704, ePDG selection module 610 can determine a list of available ePDGs that can serve the UE based on the received information. For example, ePDG selection module 610 can take into account which ePDGs stored in its ePDG table 614 are located in the same PLMN and/or geographic location as the UE, or can serve UEs with the received MCC, MNC and/or FQDN. In other embodiments, ePDG selection module 610 can take into account which ePDGs are available to serve the UE with the indicated subscriber identifier and/or subscriber class identifier. In yet other embodiments, ePDG selection module 610 can take into account which ePDGs are currently available or not available due to scheduled or unscheduled outages. In some embodiments, step 704 can require that the gateway 600 query an external network component, such as a HSS/AAA or a database indicating which ePDGs are currently functioning.]and “determining, before providing a device identifier that identifies the particular device, that the user device is configured to use the device identifier to access a core network via the particular device” [(par. 0065), At step 704, ePDG selection module 610 can determine a list of available ePDGs that can serve the UE based on the received information. In other embodiments, ePDG selection module 610 can take into account which ePDGs are available to serve the UE with the indicated subscriber identifier and/or subscriber class identifier. (par. 0043), ePDG is responsible for interworking between the EPC (evolved packet core) and fixed non-3GPP access 

Karpov et al. (U.S. Patent No. 10123245 B2) and Raveendran (US Patent Publication # 2016/0037328 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Raveendran’s teaching into Karpov’s teaching. The motivation for making the above modification would be to identify a candidate gateway out of the list of available gateways; and send a network address associated with the candidate gateway to the UE via the first network. (Raveendran, par. 0015)

Instant Application
US Patent 10123245 B2
Claim 21

A method comprising: 

receiving, by one or more devices, geographic information, the geographic information indicating a coverage area in which a user device is located

and the one or more devices including one or more server devices having authentication and mobility functions





determining, by the one or more devices and based on the geographic information, a particular device associated with the coverage area


determining, by the one or more devices, a priority based on geographic proximity of a tracking area or a cell of the user device to the particular device

determining, before providing a device identifier that identifies the particular device, that the user device is configured to use the device identifier to access a core network via the particular device 

providing, by the one or more devices and to the user device, the device identifier, the device identifier being used by the user device to access the core network; and providing, by the one or more devices, information that indicates the priority



A method, comprising: 

receiving, by a device and from a user device via a base station, geographic information, the geographic information indicating a coverage area in which the user device is located; 





determining, by the device, that evolved packet data gateway (ePDG) capability is enabled in a coverage area associated with the device; 

determining, by the device, an ePDG device, associated with the coverage area, based on the geographic information after determining that the ePDG capability is enabled in the coverage area associated with the device; 

determining, by the device, a priority based on geographic proximity of a tracking area or a cell of the user device to the ePDG device; 








providing, by the device and to the user device, a device identifier that identifies the ePDG device, the device identifier being provided in a non-access stratum message, and the device identifier being used by the user device to access an evolved packet core; and providing, by the device, information that indicates the priority.



further comprising: determining, before determining the particular device, that a particular capability is enabled in a service area of the one or more server devices

Claim 15

determining, by the device, that evolved packet data gateway (ePDG) capability is enabled in a coverage area associated with the device
Claim 26

where receiving the geographic information comprises: receiving the geographic information from the user device and via a base station 
Claim 15

receiving, by a device and from a user device via a base station, geographic information, the geographic information indicating a coverage area in which the user device is located; 

Claim 28, 32, 33
Claim 1
Claim 35, 39
Claim 8


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10462722 B2 in view of Raveendran (US Patent Publication # 2016/0037328 A1). Claims 1-20 of U.S. Patent No. 10462722 B2 disclose the limitations recited in claims 21-40 of the instant application except for the limitations “the . 

However, Raveendran discloses “the one or more devices including one or more server devices having authentication and mobility functions” as [(par. 0064), ePDG selection module 610 can be used to implement the ePDG selection method illustrated in FIG. 7. (par. 0065), At step 704, ePDG selection module 610 can determine a list of available ePDGs that can serve the UE based on the received information. For example, ePDG selection module 610 can take into account which ePDGs stored in its ePDG table 614 are located in the same PLMN and/or geographic location as the UE, or can serve UEs with the received MCC, MNC and/or FQDN. In other embodiments, ePDG selection module 610 can take into account which ePDGs are available to serve the UE with the indicated subscriber identifier and/or subscriber class identifier. In yet other embodiments, ePDG selection module 610 can take into account which ePDGs are currently available or not available due to scheduled or unscheduled outages. In some embodiments, step 704 can require that the gateway 600 query an external network component, such as a HSS/AAA or a database indicating which ePDGs are currently functioning.]
 
Karpov et al. (U.S. Patent No. 10462722 B2) and Raveendran (US Patent Publication # 2016/0037328 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Raveendran’s teaching into Karpov’s teaching. The motivation for making the above modification would be to identify a candidate gateway out of the list of 

Instant Application
US Patent 10462722 B2
Claim 21

A method comprising: 

receiving, by one or more devices, geographic information, the geographic information indicating a coverage area in which a user device is located



and the one or more devices including one or more server devices having authentication and mobility functions


determining, by the one or more devices and based on the geographic information, a particular device associated with the coverage area

determining, by the one or more devices, a priority based on geographic proximity of a tracking area or a cell of the user device to the particular device


determining, before providing a device identifier that identifies the particular device, that the user device is configured to use the device identifier to access a core network via the particular device 

providing, by the one or more devices and to the user device, the device identifier, the device identifier being used by the user device to access the core network; and providing, by 



A method comprising: 

receiving, by one or more devices, geographic information, the geographic information indicating a coverage area in which a user device is located, and the one or more devices including a mobility management entity (MME) device; 






determining, by the one or more devices and based on the geographic information, an evolved packet data gateway (ePDG) device associated with the coverage area; 

determining, by the one or more devices, a priority based on geographic proximity of a tracking area or a cell of the user device to the ePDG device and based on a quantity of user devices using the ePDG device; 

determining, before providing a device identifier that identifies the ePDG device, that the user device is configured to use the device identifier to access an evolved packet core via the ePDG device; 

providing, by the one or more devices and to the user device, the device identifier, the device identifier being used by the user device to access the evolved packet core; and 



where the one or more server devices are a mobility management entity (MME)

Claim 1

the one or more devices including a mobility management entity (MME) device
Claim 24

where the priority is determined further based on an amount of traffic being transmitted via the particular device

Claim 6

where the priority is determined further based on an amount of traffic being transmitted via the ePDG device
Claim 25

determining, before determining the particular device, that a particular capability is enabled in a service area of the one or more server devices

Claim 7

determining, before determining the ePDG device, that an ePDG capability is enabled in a service area of the MME device.
Claim 26

where receiving the geographic information comprises: receiving the geographic information from the user device and via a base station 
Claim 2

where receiving the geographic information comprises: receiving the geographic information from the user device and via a base station 

Claim 27

where the particular device is a first evolved packet data gateway (ePDG) device associated with the priority, and where the priority is a higher priority than a priority associated with a second ePDG device that is located further from a tracking area or cell, of the user device, than the first ePDG device

Claim 3

where the ePDG device is a first ePDG device associated with the priority, and where the priority is a higher priority than a priority associated with a second ePDG device that is located further from the coverage area than the first ePDG device.
Claims 28, 30-34
Claims 8-10, 13-14
Claim 35, 37-40
Claims 15, 16, 17, 19


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 21, 22, 24-27, 28, 29, 31-34, 35, 36, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Raveendran (US Patent Publication # 2016/0037328 A1) in view of Fang et al. (US 2012/0230191 A1). 
As per claim 21, Raveendran discloses “A method comprising: receiving, by one or more devices, geographic information, the geographic information indicating a coverage area in which a user device is located,” as [(par. 0064), ePDG selection module 610 can be used to implement the ePDG selection method illustrated in FIG. 7. At a first step 702, ePDG selection module 610 can receive information regarding a UE via the transceiver 606 and interface 608. This information can include an IP address, a FQDN, a MCC and/or MNC, a subscriber identifier (e.g., a Network Access Identifier (NAI) and/or International Mobile Subscriber Identity (IMSI)) and/or subscriber class identifier (wherein subscribers can be differentiated according to service level (e.g., bronze/silver/gold), geographical region, service type, equipment type, or other divisions), a PLMN, and/or a geographic location associated with the UE. In some embodiments, this information can be received from the UE at the time when the UE first attaches to a LTE or other network via the PGW.] “and the one or more devices including one or more server devices having authentication and mobility functions;” [(par. 0064), ePDG selection module 610 can be used to implement the ePDG selection method illustrated in FIG. 7. (par. 0065), At step 704, ePDG selection module 610 can determine a list of available ePDGs that can serve the UE based on the received information. For example, ePDG selection module 610 can take into account which ePDGs stored in its ePDG table 614 are FQDN. In other embodiments, ePDG selection module 610 can take into account which ePDGs are available to serve the UE with the indicated subscriber identifier and/or subscriber class identifier. In yet other embodiments, ePDG selection module 610 can take into account which ePDGs are currently available or not available due to scheduled or unscheduled outages. In some embodiments, step 704 can require that the gateway 600 query an external network component, such as a HSS/AAA or a database indicating which ePDGs are currently functioning.]  “determining, by the one or more devices and based on the geographic information, a particular device associated with the coverage area;” [(par. 0065), At step 704, ePDG selection module 610 can determine a list of available ePDGs that can serve the UE based on the received information. For example, ePDG selection module 610 can take into account which ePDGs stored in its ePDG table 614 are located in the same PLMN and/or geographic location as the UE.] “determining, by the one or more devices, a priority based on geographic proximity of a tracking area or a cell of the user device to the particular device;” [(par. 0065), At step 704, ePDG selection module 610 can determine a list of available ePDGs that can serve the UE based on the received information. For example, ePDG selection module 610 can take into account which ePDGs stored in its ePDG table 614 are located in the same PLMN and/or geographic location as the UE. (par. 0066), At step 706, ePDG selection module 610 can identify a candidate ePDG to send to the UE out of the list of available ePDGs determined in step 704.] “determining, before providing a device identifier that identifies the particular device, that the user device is configured to use the device identifier to access a core network via the particular device;” [(par. 0065), At step 704, ePDG selection module 610 can determine a list of available ePDGs that can serve the UE based on the received providing, by the one or more devices and to the user device, the device identifier, the device identifier being used by the user device to access the core network;” [(par. 0065), At step 704, ePDG selection module 610 can determine a list of available ePDGs that can serve the UE based on the received information. (par. 0066), At step 706, ePDG selection module 610 can identify a candidate ePDG to send to the UE out of the list of available ePDGs determined in step 704. (par. 0043), ePDG is responsible for interworking between the EPC (evolved packet core) and fixed non-3GPP access technologies such as Wi-Fi (e.g., a Wireless Local Area Network, or WLAN, based technologies). (par. 0067), At step 708, ePDG selection module 610 can send information regarding the identified ePDG to the UE. This can be done by using PCO manager 612 to generate a Protocol Configuration Option (PCO) message. As discussed above in relation to FIG. 5, PCO messages can be used to communicate information regarding the selected ePDG to the UE, including the IP address and FQDN of the selected ePDG. The IP address and FQDN of the selected ePDG can be drawn from fields 614c and 614d of ePDG table 614.]

Raveendran does not explicitly disclose “providing, by the one or more devices, information that indicates the priority”.

providing, by the one or more devices, information that indicates the priority” as [(par. 0044), receiving an approved offload request reply from the offload management system that further comprises a list of accessible access points for connecting the mobile subscriber device to the secondary communications medium, the list being ranked for performance according to the distance between each access point and the location of the mobile subscriber device.]

Raveendran (US Patent Publication # 2016/0037328 A1) and Fang et al. (US 2012/0230191 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fang’s teaching into Raveendran’s teaching. The motivation for making the above modification would be to provide a list of wireless network access points that can be ranked based on various criteria such as the distance from the user location. (par. 0044, Fang)

As per claim 22, Raveendran in view of Fang disclose “The method of claim 21,” as [see rejection of claim 21.] 
Raveendran discloses “where the core network is one of a long term evolution (LTE) evolved packet core (EPC) or a non-LTE network” as [(par. 0065), At step 704, ePDG selection module 610 can determine a list of available ePDGs that can serve the UE based on the received information. (par. 0066), At step 706, ePDG selection module 610 can identify a candidate ePDG to send to the UE out of the list of available ePDGs determined in step 704. (par. 0043), ePDG is responsible for interworking between the EPC (evolved packet core) and 

As per claim 24, Raveendran in view of Fang disclose “The method of claim 21,” as [see rejection of claim 21.] 
Raveendran discloses “where the priority is determined further based on an amount of traffic being transmitted via the particular device” as [(par. 0020), the network apparatus can be configured to identify the candidate gateway out of the list of available gateways based on load information associated with the list of available gateways.]

As per claim 25, Raveendran in view of Fang disclose “The method of claim 21,” as [see rejection of claim 21.] 
Raveendran discloses “further comprising: determining, before determining the particular device, that a particular capability is enabled in a service area of the one or more server devices” as [(par. 0065), In some embodiments, step 704 can require that the gateway 600 query an external network component, such as a HSS/AAA or a database indicating which ePDGs are currently functioning.]

As per claim 26, Raveendran in view of Fang disclose “The method of claim 21,” as [see rejection of claim 21.] 
Raveendran discloses “where receiving the geographic information comprises: receiving the geographic information from the user device and via a base station” as [(par. 0022), receiving, at a network apparatus, information from the UE, wherein the UE is connected 

As per claim 27, Raveendran in view of Fang disclose “The method of claim 21,” as [see rejection of claim 21.] 
Raveendran discloses “where the particular device is a first evolved packet data gateway (ePDG) device associated with the priority, and where the priority is a higher priority than a priority associated with a second ePDG device that is located further from a tracking area or cell, of the user device, than the first ePDG device” as [(par. 0065), At step 704, ePDG selection module 610 can determine a list of available ePDGs that can serve the UE based on the received information. For example, ePDG selection module 610 can take into account which ePDGs stored in its ePDG table 614 are located in the same PLMN and/or geographic location as the UE. (par. 0066), At step 706, ePDG selection module 610 can identify a candidate ePDG to send to the UE out of the list of available ePDGs determined in step 704.]

As per claim 28-29, 31-34, as [see rejections of claims 21-22, 24-27.]
As per claim 35-36, 38-39, as [see rejections of claims 21-22, 26-27.]

As per claim 40, Raveendran in view of Fang disclose “The non-transitory computer-readable medium of claim 35,” as [see rejection of claim 35.]
Raveendran discloses “where the device identifier comprises a fully qualified domain name (FQDN)” [(par. 0067), At step 708, ePDG selection module 610 can send information regarding the identified ePDG to the UE. This can be done by using PCO manager 612 to generate a Protocol Configuration Option (PCO) message. As discussed above in relation to FIG. 5, PCO messages can be used to communicate information regarding the selected ePDG to the UE, including the IP address and FQDN of the selected ePDG. The IP address and FQDN of the selected ePDG can be drawn from fields 614c and 614d of ePDG table 614.]

Claims 23, 30, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Raveendran (US Patent Publication # 2016/0037328 A1) in view of in view of Fang (US 2012/0230191 A1) in view of Tan Bergstrom et al. (US Patent Publication # 2016/0277978 A1).

As per claim 23, Raveendran in view of Fang discloses “The method of claim 21,” as [see rejection of claim 21.] 
Raveendran in view of Fang does not explicitly disclose “where the one or more server devices are a mobility management entity (MME)”.

where the one or more server devices are a mobility management entity (MME)” as [(par. 0166), if it is determined that the WLAN list stored by the UE is not valid in the tracking area to which the UE has moved, the MME creates (if not yet created) a valid WLAN list for the new tracking area and assigns a version number to it, or retrieves a previously created WLAN list that is valid for the tracking area from a memory (step 834) and sends the WLAN list and the version number to the UE (step 836).]

Raveendran (US Patent Publication # 2016/0037328 A1) and Tan Bergstrom et al. (US Patent Publication # 2016/0277978 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tan Bergstrom’s teaching into Raveendran’s teaching. The motivation for making the above modification would be to allow a mobility management entity (MME) in the core network (CN) to indicate which WLANs should be candidates for RAN-controlled WLAN selection. (par. 0020, Tan Bergstrom)

As per claims 30 and 37, as [see rejection of claim 23.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark H. Rinehart can be reached on (571) 272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463